 


110 HR 461 IH: Backcountry Landing Strip Access Act
U.S. House of Representatives
2007-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 461 
IN THE HOUSE OF REPRESENTATIVES 
 
January 12, 2007 
Mr. Rehberg introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Agriculture and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To ensure general aviation aircraft access to Federal land and to the airspace over Federal land. 
 
 
1.Short titleThis Act may be cited as the Backcountry Landing Strip Access Act. 
2.FindingsCongress finds that— 
(1)aircraft landing strips— 
(A)serve an essential safety role as emergency landing areas; 
(B)provide access to people who would otherwise be physically unable to enjoy national parks, national forests, wilderness areas, and other Federal land; 
(C)support State economies by providing efficient access for visitors seeking recreational activities; and 
(D)serve an essential role in search and rescue, forest and ecological management, research, wildlife management, aerial mapping, firefighting, and disaster relief; and 
(2)the Secretary of the Interior and the Secretary of Agriculture should— 
(A)adopt a nationwide policy for governing backcountry aviation issues relating to the management of Federal land under the jurisdiction of the Secretaries; and 
(B)require regional managers to comply with the policy adopted under subparagraph (A). 
3.Definitions 
In this Act: 
(1)AdministratorThe term Administrator means the Administrator of the Federal Aviation Administration. 
(2)Aircraft landing stripThe term aircraft landing strip means an established aircraft landing strip located on Federal land under the administrative jurisdiction of the Secretary that is commonly known, and has been or is consistently used, for aircraft landing and departure activities. 
(3)Permanently closeThe term permanently close means any closure, the duration of which is more than 90 days in any calendar year. 
(4)SecretaryThe term Secretary means— 
(A)with respect to land under the jurisdiction of the Secretary of the Interior, the Secretary of the Interior; and 
(B)with respect to land under the jurisdiction of the Secretary of Agriculture, the Secretary of Agriculture. 
4.Procedure for consideration of actions affecting certain aircraft landing strips 
(a)In generalThe Secretary shall not take any action that would permanently close, restrict, or render or declare as unserviceable any aircraft landing strip unless— 
(1)the head of the aviation department of each State in which the aircraft landing strip is located approves the action; 
(2)the Secretary publishes in the Federal Register notice of the proposed action, including notice that the action would permanently close, restrict, or render or declare as unserviceable the aircraft landing strip; 
(3)the Secretary provides for a 90-day public comment period beginning on the date of publication of the notice under paragraph (2); and 
(4)the Secretary and the head of the aviation department of each State in which the affected aircraft landing strip is located have taken into consideration any comments received during the comment period under paragraph (3). 
(b)Policies 
(1)Backcountry aviation policiesNot later than 2 years after the date of enactment of this Act, the Secretaries shall— 
(A)adopt a nationwide policy for governing backcountry aviation issues relating to the management of Federal land under the jurisdiction of the Secretaries; and 
(B)require regional managers to adhere to the policy adopted under subparagraph (A). 
(2)RequirementsAny policy affecting air access to an aircraft landing strip, including the policy adopted under paragraph (1), shall not take effect unless the policy— 
(A)states that the Administrator has the sole authority to control aviation and airspace over the United States; and 
(B)seeks and considers comments from State governments and the public. 
(c)Maintenance of airstrips 
(1)In generalTo ensure that aircraft landing strips are maintained in a manner that is consistent with the resource values of any adjacent area, the Secretary shall consult with— 
(A)the head of the aviation department of each State in which an aircraft landing strip is located; and 
(B)any other interested parties. 
(2)Cooperative agreementsThe Secretary may enter into cooperative agreements with interested parties for the maintenance of aircraft landing strips. 
(d)Exchanges or acquisitionsThere shall not be as a condition of any Federal acquisition of, or exchange involving, private property on which a landing strip is located— 
(1)the closure or purposeful neglect of the landing strip; or 
(2)any other action that would restrict use or render any landing strip unserviceable. 
(e)ApplicabilitySubsections (a), (b)(2), and (d) shall apply to any action, policy, exchange, or acquisition, respectively, that is not final on the date of enactment of this Act. 
(f)Effect on federal aviation administration authorityNothing in this Act affects the authority of the Administrator over aviation or airspace. 
 
